At the outset, 
I would like, on behalf of the Head of State, the Head of 
Government and the people of Togo, to congratulate the 
General Assembly on the occasion of its sixty-eighth 
session. I wish to warmly congratulate you, Sir, on your 
el..ti.n to the presidency of the General Assembly 
and to assure you of Togo’s full willingness to support 
your actions throughout your mandate. I also take this 
opportunity to pay tribute to Secretary-General Ban 
Ki-moon, who continues to take bold initiatives to 
enable the Organization to effectively fulfil its mandate 
in promoting peace and sustainable development.

The theme that you have chosen for the sixty-eighth 
session, “The post-2015 development agenda: setting 
the stage”, is indicative of the particular attention that 
the countries of the South give to development issues. 
At the same time, it is an invitation to the United 
Nations not only to keep sight of that concern, but also 
to implement a sustainable development programme for 
all countries. The Millennium Declaration (resolution 
55/2) set forth specific Goals that each country should 
attain by 2015 in order to usher in a world in which 
every individual can live in dignity. On the eve of that 
deadline, it is appropriate to reflect on the progress 
made since the Millennium Summit and to discuss 
new prospects for shoring up the progress that has 
been achieved in combating hunger, malnutrition and 
disease.

The United Nations has the primary responsibility 
for the maintenance of international peace and security. 
However, those objectives can be sustainably achieved 
only if abject poverty does not become a breeding 
ground for all sorts of societal ills. That is why, when 
we embark on a collective discussion of what should 
happen post-2015, we must think above all about ways 
to increase the economic and social development and 
prosperity of nations and to prevent conflicts before 
they even occur. That applies to all countries, but 
particularly to African nations that have been weakened 
by recurrent crises and are now facing various threats.

More than a decade after the launch of the 
Millennium Development Goals (MDGs), when 
efforts have been made to achieve the Goals, it is 
clear, as the deadline of 2015 approaches, that many 
challenges remain, in particular for developing 
countries. For those countries continue to experience 
the impacts of the financial, energy and food crises 
of previous years, given their economies’ dependence 
on external sources — crises that unfortunately have 
been exacerbated by climate change. The net result is 
to reduce their chances of achieving the Millennium 
Development Goals within the set time frame.

Moreover, the various initiatives and commitments 
undertaken by the leaders of this world in the context 
of the great international forums are far from achieving 
the desired results. The arrival of official development 
assistance in pledged proportions has been delayed. That 
is the reason why, at the United Nations Conference on 
Sustainable Development, the international community 
was called upon to uphold its commitments, in 
particular those made in the Millennium Declaration, 
the Monterrey Consensus, the Johannesburg Plan of 
Implementation and the United Nations declarations on 
the New Partnership for Africa’s Development.

At the same time, the Heads of State and 
Government reiterated the need for their States to adjust 



their policies in order to further integrate economic, 
social and environmental factors at all levels and across 
all disciplines, to ensure sustainable development 
across the board. And indeed, to achieve sustainable 
development, there must be, at the national and 
international levels, conditions conducive to continuing 
and strengthening international cooperation in areas 
such as debt, trade, technology transfer, innovation and 
entrepreneurship and capacity-building .

Achieving the MDGs is one of the Togolese 
Government’s priorities. Enormous efforts have been 
made to significantly reduce poverty in the country. In 
the field of education, the introduction of free primary 
education since 2008 has encouraged an increase in 
school enrolment, especially among young girls.

With regard to health issues, the HIV/AIDS 
prevalence rate has been reduced by half. The care 
of infected people has improved considerably, and 
more than 26,000 patients are cared for by the State. 
The integrated programme providing vaccination, the 
distribution of insecticide-treated mosquito nets and 
improved nutrition has yielded promising results in the 
area of maternal and child health.

In addition, significant progress has been made 
in other areas of development, including agriculture, 
which, thanks to a far-reaching and ambitious national 
agricultural investment programme and food security, 
has contributed to reducing poverty, hunger and food 
insecurity.

The progress achieved by Togo received recognition 
from the Food and Agriculture Organization of the 
United Nations (FAO) in the form of an award made 
by that Organization during the thirty-eighth FAO 
Conference in June in Rome.

On the social front, for some years now the 
Government of Togo has been taking proactive measures 
enabling us to tackle in a sustained way the problems of 
joblessness and underemployment among young people 
and their marginalization in decision-making. Among 
them I can point to a national youth council, a national 
volunteer programme, the creation of a support fund for 
youth economic initiatives and a support programme 
for the integration and development of employment 
opportunities.

The Government of Togo, aware of the great 
challenges of the twenty-first century, is continuing to 
work with faith and determination to gradually build 
a democratic society capable of guaranteeing to every 
citizen, without exception, the peace, harmony, well-
being, justice and freedom that are prerequisites for our 
society’s full flourishing and that must go hand in hand 
with our economic and social development goals.

For nearly a decade, the Government of Togo 
has adopted a policy of dialogue and consensus in 
managing State affairs. It is in that context that it has 
continued to urge the country’s political class to engage 
in dialogue in order to ensure that election processes are 
definitively free of violence and that the new cycle of 
peaceful political life becomes more solidly entrenched. 
Thus, in addition to the reshuffling that has taken place 
since May 2012, following the recommendations of the 
electoral observation missions, particularly that of the 
European Union, new measures have been adopted. 
They have to do with the reorganization of the national 
independent electoral commission, the new electoral 
code and laws on electoral districting, the financing 
of political parties and the status of the opposition. 
Those measures enabled us to hold free, democratic, 
transparent and calm elections to the legislature on 
25 July.

This is the moment for me to thank all the partners 
who supported my country throughout the process, as 
well as the various observation missions, which, on the 
completion of their work, expressed their satisfaction 
with the good conduct of the elections. The new 
Parliament that emerged from the elections will continue 
with the institutional and constitutional reforms 
stipulated in the global political agreement signed in 
Lomé in August 2006 between the Government and the 
political parties, in order to ensure that Togo will finally 
possess an institutional framework that strengthens 
democracy and the rule of law and consolidates our 
economic and social gains. Similarly, the Government 
elected in the legislative elections of 25 July has been 
given the primary mandate of stepping up its work in 
priority social areas such as health, education, access 
to safe drinking water and sanitation, and youth 
employment.

That road map keeps the 2015 deadline in view as 
it seeks first and foremost to continue Togo’s efforts 
to meet the Millennium Development Goals in the 
established time frame. Our new frame of reference 
for development in the medium term, the strategy 
for accelerated growth and job promotion, reflects 
that determination to focus squarely on the MDGs. 
Togo is fully aware that effective achievement of the 



MDGs requires resources. That is why we are actively 
committed to promoting good governance.

Under that heading fall our strategic plan for 
mobilizing the Togolese diaspora, our accession to 
the Extractive Industries Transparency Initiative, 
the establishment of a regulatory authority for public 
contracts in order to improve the business climate, 
the restructuring of public enterprises and the finance 
sector and especially the establishment of a revenue 
office responsible for the collection of both customs 
and tax receipts. None of this progress and success 
would have been possible for Togo without the support 
of our development partners, whom we would like to 
thank once again, and to whom we turn for increased 
support within the framework of the partnerships that 
bind us together.

Togo remains deeply convinced that our efforts to 
meet the targets we set ourselves through the MDGs 
cannot succeed in isolation. While every State has its 
own challenges, the international community must 
commit to working on them collectively, owing to the 
interdependence that is the hallmark of today’s world. 
In the face of accelerating global change, worsening 
insecurity and the urgency of finding a collective 
solution to the challenges our Organization is dealing 
with, I can assure the Assembly that Togo remains 
committed to seeking a vision of a united, integrated 
world where every State must cooperate to promote 
peaceful coexistence and good neighbourliness and to 
combat poverty and underdevelopment in all its forms, 
as well as political, ideological, ethnic and religious 
intolerance.

Here I would like to touch on the case of Mali, where 
the danger represented by terrorist groups and extremist 
jihadists, coupled with a serious humanitarian crisis, 
prompted the United Nations to action with a speedy 
military intervention and peacekeeping operation. In 
that regard, the adoption of an integrated United Nations 
strategy for the Sahel, in the months after Security 
Council resolution 2100 (2013) established the United 
Nations Multidimensional Integrated Stabilization 
Mission in Mali (MINUSMA), has been crucial. The 
holding of the presidential elections on 28 July and 
3 August was an unquestionable success not only for 
the Malian people and their leaders but also for the 
international community.

Togo is pleased that regional and subregional 
organizations, along with the international community, 
were able to speak with one voice and coordinate their 
actions in order to achieve the results we welcome 
today. From this rostrum, Togo, which is currently 
chairing the West African Economic and Monetary 
Union, of which Mali is a member, would like to 
reiterate the community’s pleasure at this success of 
the highly diverse Malian people, who demonstrated 
their political maturity and the ability to overcome their 
differences in the national interest.

In accordance with its ongoing commitment to 
peace, security and stability, internationally and in the 
West African subregion in particular, Togo continues 
to work within the entities and institutions of which it 
is a member and, through its MINUSMA contingent, 
to contribute to helping the Government of Mali. That 
is why my country invites the community of nations to 
continue to support Mali on the road to rebuilding both 
the infrastructure that was destroyed in the north of 
the country and its economic development, which was 
severely damaged in the crisis.

There are other situations in Africa that deserve our 
close attention by reason of the degree to which they 
contribute to the continent’s insecurity and undermine 
our efforts to achieve the MDGs. The Central African 
Republic, the Democratic Republic of the Congo, 
Libya and many other countries are currently sources 
of concern, since peace and security are still tenuous 
in those brotherly countries. While we commend the 
bold actions that have already been taken to halt those 
conflicts, we would like to urge the international 
community to continue to work to that end alongside 
the African Union, which has made extraordinary 
efforts to overcome all the obstacles to the continent’s 
economic rebirth.

Among the scourges that have the potential to slow 
African States’ development is that of transnational 
organized crime, whose pernicious impact on our 
economies is clear. Where the States of the Gulf of 
Guinea are concerned, piracy and armed robbery 
on the high seas have recently become a new type of 
scourge that is more and more worrying and whose 
seriousness demands general involvement and a strong, 
firm and uncompromising response on the part of the 
international community as a whole, as well as the 
countries concerned.

In that regard, my country, which is currently 
a member of the Security Council, welcomes the 
commitment whereby the Council has included the 
issue in its agenda, on the initiative of our States. The 
Council’s position has enabled the United Nations 



Office for Central Africa and the United Nations Office 
for West Africa to be a strong presence in the quest for 
solutions to the problem, through the Summit of Heads 
of State and Government of the Economic Community 
of Central African States and the Economic Community 
of West African States on maritime safety and security.

The summit that was held in Yaoundé on 24 and 
25 June led to the adoption of a code of conduct for the 
prevention and suppression of acts of piracy and armed 
robbery against ships and illegal maritime activities. 
The fight against those scourges calls for enhanced 
international cooperation, in particular among United 
Nations and regional and subregional organizations, in 
line with the Charter of the United Nations. However, 
regional and subregional organizations will not be able 
to effectively tackle those current major challenges if 
they are not granted substantial resources.

The Syrian conflict continues with its atrocities 
and daily tragedies, which culminated in the use of 
chemical weapons on 21 August. The international 
community has long stood by, powerless, as the conflict 
has taken its gruesome toll. However, we express the 
hope that Security Council resolution 2118 (2013) 
will open up promising new prospects for peace and 
an inclusive political transition in Syria. That means 
that the international community must do more on the 
humanitarian front by providing aid to Syrians in need, 
both inside and outside the country. In that regard, 
we ardently hope that the holding of the “Geneva II” 
conference will provide an opportunity for ending 
the crisis through the establishment of a transitional 
Government based on consensus and an inclusive 
process.

I cannot fail to mention the Israeli-Palestinian 
conflict by welcoming the resumption of direct 
negotiations between the two parties, thanks to the 
sustained efforts of President Barack Obama. Togo calls 
on the Israeli and Palestinian authorities to negotiate in 
good faith to reach, in the shortest possible time, an 
agreement that finally allows for the creation of two 
States living side by side in peace and security and 
within internationally recognized borders.

The challenges facing our States are numerous 
and vast, but we believe in the ability of the United 
Nations to deal with them. It is therefore important that 
we re-establish the United Nations on the basis of the 
values that led to its creation, which are, essentially, the 
maintenance of international peace and security and 
the strengthening of international cooperation.

In conclusion, I would like to emphasize, with 
regard to the MDGs, the need to stay the course, 
regardless of the results achieved by each individual 
State. Better yet, the international community must be 
more ambitious in the goals that it will establish for 
the post-2015 period, because, given the challenges of 
the contemporary world, it is no longer simply a matter 
of reducing the proportion of persons suffering from 
hunger, malnutrition and endemic diseases. Our aim 
must be to eradicate them. Only by mobilizing all our 
efforts in the pursuit of those very important goals will 
we increase our chances of actually achieving them.
